1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4
      JEANETTE TEAL, Individually and as heir
5     and as Administratrix of the Estate of
      Everett Teal (deceased) and Russell Teal,
6
      Individually and as heir,                             Case No. 2:19-cv-00263-MMD-VCF
7                           Plaintiff,                      ORDER SCHEDULING A SETTLEMENT
8                                                           CONFERENCE
      vs.
9
      THE UNITED STATES OF AMERICA,
                            Defendant.
10
            The parties have filed a Joint Motion to Set Settlement Conference Before United States Magistrate
11
     Judge (ECF NO. 21).
12
            Accordingly,
13
            IT IS HEREBY ORDERED that the Joint Motion to Set Settlement Conference Before United
14
     States Magistrate Judge (ECF NO. 21) is GRANTED.
15
            IT IS FURTHER ORDERED that the settlement conference is SCHEDULED to 10:00 AM, May
16
     11, 2020, in the chambers of the undersigned United States Magistrate Judge, Cam Ferenbach, located on
17
     the third floor of the Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South, Ste.
18
     3005, Las Vegas, Nevada.
19
            All principal counsel of record who will be participating in the trial and who have full authority
20
     to settle this case, all parties appearing pro se, if any, and all individual parties must be present. In the
21
     case of non-individual parties, counsel of record shall arrange for an officer or representative with binding
22
     authority to settle this matter up to the full amount of the claim or most recent demand to be present for
23
     the duration of the conference.
24

25
1           If any party is subject to coverage by an insurance carrier, then a representative of the insurance

2    carrier with authority to settle this matter up to the full amount of the claim or most recent demand must

3    also be present for the duration of the settlement conference. This representative must be the adjuster

4    primarily responsible for the claim or an officer with supervisory authority over that adjustor. Third party

5    administrators do not qualify.

6           A request for an exception to the above attendance requirements must be filed and served at least

7    three weeks prior to the settlement conference. Counsel of record, individual parties, and a fully

8    authorized representative shall appear in person unless the court enters an order granting a request for

9    exception.

10                          PREPARATION FOR SETTLEMENT CONFERENCE

11           In preparation for the settlement conference, the attorneys for each party shall submit a

12   confidential settlement conference statement for the Court’s in camera review. The settlement conference

13   statement shall contain the following:

14                  1.      Identify, by name or status the person(s) with decision-making authority, who, in

15   addition to counsel, will attend the settlement conference as representative(s) of the party, and persons

16   connected with a party opponent (including an insurer representative) whose presence might substantially

17   improve the utility of the settlement conference or the prospects of settlement;

18                  2.      A brief statement of the nature of the action.

19                  3.      A concise summary of the evidence that supports your theory of the case, including

20   information which documents your damages claims. Please attach to your statement any documents or

21   exhibits which are relevant to key factual or legal issues, including selected pages from deposition

22   transcripts or responses to other discovery requests.

23                  4.      An analysis of the key issues involved in the litigation.

24

25
1                   5.      A discussion of the strongest points in your case, both legal and factual, and a frank

2    discussion of the weakest points as well. The Court expects you to present a candid evaluation of the

3    merits of your case.

4                   6.      A further discussion of the strongest and the weakest points in your opponent’s

5    case, but only to the extent that they are more than simply the converse of the weakest and the strongest

6    points in your case.

7                   7.      The history of settlement discussion, if any, which details the demands and offers

8    which have been made, and the reasons they have been rejected.

9                   8.      The settlement proposal that you believe would be fair.

10                  9.      The settlement proposal that you would honestly be willing to make in order to

11   conclude this matter and stop the expense of litigation.

12          The settlement conference statements shall be received in my chambers (U.S. Magistrate Judge

13   Cam Ferenbach, located on the third floor at 333 Las Vegas Boulevard South, Ste. 3005, Las Vegas,

14   Nevada) - not later than 4:00 p.m., May 4, 2020. DO NOT SERVE A COPY ON OPPOSING

15   COUNSEL. DO NOT DELIVER OR MAIL COPIES TO THE CLERK’S OFFICE.

16          The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for and

17   conducting the settlement conference. In order to facilitate a meaningful conference, your utmost candor

18   in responding to all of the above-listed questions is required. The settlement statement will be seen by

19   no one except the undersigned. If this case does not settle, the settlement conference statement will not

20   be disclosed to the judge who ultimately presides over the trial. Each statement will be securely

21   maintained in my chambers, and will be destroyed following the conference.
                       24th
22          DATED this ___ day of February, 2020.
                                                                   _________________________
23                                                                 CAM FERENBACH
                                                                   UNITED STATES MAGISTRATE JUDGE
24

25
